


SUBSCRIPTION AGREEMENT

          THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated __________,
2009, by and among JESUP & LAMONT, INC., a Florida corporation (the “Company”),
and the several subscribers signatory hereto (each such subscriber, a
“Subscriber” and, collectively, the “Subscribers”).

          WHEREAS, the Company and the Subscribers are executing and delivering
this Agreement in reliance upon an exemption from securities registration
afforded by the provisions of Section 4(2), 4(6) and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”); and

          WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the
Subscribers, as provided herein, and the Subscribers, severally and not jointly,
shall purchase, an aggregate amount of between $__________.00 (the “Minimum
Amount”) and $__________.00 of Units, each Unit consisting of (i) four shares of
the Company’s common stock, $.01 par value (the “Common Stock”), and (ii) one
warrant to purchase one share of Common Stock (the “Warrants”), in the form
attached hereto as Exhibit A (the “Warrants”). The shares underlying the
Warrants are referred to as the Warrant Shares. The per Unit Purchase Price
shall be $[4 X the closing price of the Common Stock on the NYSE Alternext US on
the date of the agreement], plus $0.125. The aggregate Purchase Price for the
Units shall be payable to the Company on the Closing Date, as defined in Section
11 (b) hereof. The shares of Common Stock issuable to the Subscribers are
referred to herein as the “Shares,” and the Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.

          NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and each Subscriber hereby
agree as follows:

          1.       Purchase and Sale of Units.

          (a)      Subject to the satisfaction (or waiver) of the conditions to
Closing set forth in this Agreement, each Subscriber shall purchase Units for
the Subscription Amount indicated on the signature page hereto, and the Company
shall sell the Units called for by the Subscription Amount to each Subscriber.
The total Purchase Price for the Units shall be paid in cash. Prior to the
Closing Date, each Subscriber shall deliver its portion of the Purchase Price by
wire transfer to such escrow account in accordance with the wire transfer
instructions set forth on Schedule A, and such amount shall be held in the
manner described in Paragraph 1(b) below.

          (b)      All payments for Securities made by the Subscribers will be
deposited as soon as practicable for the undersigned’s benefit in a non-interest
bearing escrow account. Payments for Securities made by the Subscribers will be
returned promptly, prior to an applicable Closing, without interest or
deduction, if, or to the extent, (i) the undersigned’s subscription is rejected;
or (ii) the offering is terminated for any reason.

--------------------------------------------------------------------------------




          (c)      Upon receipt by the Company of the requisite payment for all
Securities purchased by the Subscribers whose subscriptions are accepted, the
Company shall deliver to each Subscriber: (i) certificates for the number of
Shares purchased hereunder by each Subscriber, and (ii) Warrants for the number
of Warrants purchased hereunder by each Subscriber. Each Subscriber understands
that the Shares and the Warrant Shares will not be issued until they have been
approved for listing by the NYSE Alternext US. The Company will not issue
fractional Shares or Warrants but will refund amounts in excess of the price of
the nearest full number of Units that can be purchased with the purchase price
tendered hereunder. The Closing will occur after the Company has received
subscriptions for the Minimum Amount.

          (d)      Notwithstanding anything to the contrary herein, the Company
and Subscribers agree that no funds may be utilized by the Company until all of
the items required to be delivered by the Company pursuant to paragraph 1(c)
have been delivered and all other conditions to Closing set forth in this
Agreement have been satisfied or waived.

          2.       Warrants. Each Warrant shall be exercisable to purchase one
share of Common Stock at a price of $$[120% of the closing price of common stock
on the NYSE Alternext US on the date of the agreement ] per share. The Warrants
shall be exercisable, beginning six months after the date of issue, until five
years from the warrant issue date.

          3.       Subscriber’s Representations and Warranties. Each Subscriber
hereby represents and warrants to and agrees with the Company that:

          (a)      Information on Company. The Subscriber has been furnished
with or has had access at the EDGAR Website of the SEC to the Company’s Form
10-KSB/A, filed on April 29, 2008, for the year ended December 31, 2007 and the
Company’s Form 10-KSB for the year ended December 31, 2006 as filed with the
SEC, together with all subsequently filed Forms 10-Q, Forms 10-QSB, 8-K, and
filings made with the SEC available at the EDGAR website (any such document, an
“SEC Document”). The Subscriber has reviewed the risk factors attached hereto as
Exhibit C. Other than general economic conditions, events or circumstances that
may affect the industry in general, the Company has no knowledge that any of the
events or circumstances described in Exhibit C have occurred or are likely to
occur. The Subscriber has considered all factors the Subscriber deems material
in deciding on the advisability of investing in the Securities.

          (b)      Information on Subscriber. At the time the Subscriber was
offered the Securities it was, and as of the date hereof it is an “accredited
investor”, as such term is defined in Regulation D promulgated by the SEC under
the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber has the authority to
purchase and own the Securities, is able to bear the economic risk of such
investment and, at the present time, is able to afford a complete loss thereof.
Further, the information set forth on the

2

--------------------------------------------------------------------------------




signature page hereto regarding the Subscriber is accurate. The Subscriber has
completed and returned to the Company the Investor Questionnaire Certification
attached hereto as Exhibit B.

          (c)      Purchase of Common Stock. The Subscriber is purchasing the
Securities as principal for its own account and not with a view to any
distribution thereof (this representation and warranty not limiting such
Subscriber’s right to sell the Securities in compliance with applicable federal
and state securities laws).

          (d)      Compliance with 1933 Act. The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and agrees that the Securities shall bear a restrictive legend indicating that
they have not been registered under the 1933 Act and that such Securities must
be held indefinitely unless a subsequent disposition is registered under the
1933 Act or any applicable state securities laws or is exempt from such
registration.

          (e)      Correctness of Representations. The Subscriber represents
that the foregoing representations and warranties are true and correct as of the
date hereof in all material respects and, unless the Subscriber otherwise
notifies the Company prior to the Closing Date (as hereinafter defined), shall
be true and correct in all material respects as of the Closing Date.

          4.       Company Representations and Warranties. The Company
represents and warrants to each Subscriber that, except as specifically
disclosed in a Disclosure Schedule hereto:

          (a)      Corporate Existence and Qualification. The Company and each
of its subsidiaries is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of their
respective incorporation, formation or organization; has the corporate or other
power and any required certificates, authorizations or permits issued by any
regulatory body to own, manage, lease and hold its properties and to carry on
its business as described in the SEC Filings as and where such properties are
presently located and such business is presently conducted; and is duly
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions where the character of its properties or the nature of
its business requires it to be so qualified, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).

          (b)      Authority, Approval and Enforceability. This Agreement has
been duly executed and delivered by the Company, and the Company has all
requisite corporate power and legal capacity to execute and deliver this
Agreement and all agreements, instruments and documents executed and delivered
or to be executed and delivered by the Company in connection with the
transactions provided for hereby, to consummate the transactions contemplated
hereby (collectively, the “Collateral Agreements”), and to perform its
obligations hereunder and under this Agreement and each of the Collateral
Agreements. The execution and delivery of this Agreement and the Collateral
Agreements and the performance of the transactions contemplated

3

--------------------------------------------------------------------------------




hereby and thereby have been duly and validly authorized and approved by all
corporate action necessary on behalf of the Company. This Agreement and each
Collateral Agreement to which the Company is a party constitutes, or upon
execution and delivery will constitute, the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

          (c)      Issuance of Securities. The Company has full power and
authority to issue the Securities, the issuance of the Securities has been duly
authorized, and upon receipt and acceptance of consideration from the
Subscriber, the Shares and the Warrants when issued will be legally and validly
issued, fully paid and non-assessable, free and clear of all liens. The Warrant
Shares have been duly reserved for issuance and sale pursuant to their terms
and, when paid for, issued and delivered by the Company pursuant to due exercise
of the Warrants, will be validly issued, fully paid and nonassessable; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time a transfer is proposed. The Company has taken
all action required by its Articles of Incorporation and Bylaws and the rules
and regulations of the NYSE Alternext US to approve the offer and sale of the
securities.

          (d)      SEC Filings. The Company has filed all proxy statements,
reports and other documents required to be filed by it under the 1933 Act and
the Securities Exchange Act of 1934 for the two years preceding the date hereof
(the “SEC Filings”) on a timely basis or has received a valid extension of such
time of filing and has filed such SEC Filing before the expiration of any such
extension. Each SEC Filing was, at the time of its filing, in material
compliance with the requirements of its respective form and none of the SEC
Filings, or the financial statements (and the notes thereto) included in the SEC
Filings, as of their respective filing dates, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Filings, as of their respective
filing dates, complied in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

           (e)      Capitalization; Ownership of Shares. The authorized capital
stock of the Company consists of 1,000,000 authorized shares of preferred stock,
$0.01 par value per share, of which the following are issued and outstanding as
of the date hereof: 0 shares of Series A, 0 shares of Series B, 7,062 shares of
Series C, 0 shares of Series D, 0 shares of Series E, 819,987 shares of Series F
and 1,688 shares of Series G; and 100,000,000 authorized shares of common stock,
$0.01 par value per share, of which 22,397,700 shares are issued and 21,873,582

4

--------------------------------------------------------------------------------




outstanding. An additional 20,442,277 shares of common stock underlie
outstanding options, warrants, convertible securities and common stock and
warrants that have been subscribed but not yet issued.

          (f)      Litigation. Except as disclosed in any SEC Filing or on
Schedule 4(f) hereto, there are no claims, actions, suits, investigations or
proceedings against the Company or any of its subsidiaries pending or, to the
knowledge of the Company, threatened in any court or before or by any
governmental authority, or before any arbitrator, that might have a material
adverse effect on the Company’s business, operations, prospects, properties, or
financial condition (whether covered by insurance or not) and there is no
reasonable basis for any such claim, action, suit, investigation or proceeding.

          (g)      Liabilities and Losses. Except as disclosed in any SEC
Document, there are no outstanding liabilities of the Company other than in the
ordinary course of business.

          (h)      Compliance with Other Instruments. The execution, delivery
and performance of this Agreement and the consummation by the Company of the
transactions contemplated hereby (including, without limitation, the issuance of
the Securities) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its subsidiaries, any
capital stock of the Company or any of its subsidiaries or bylaws of the Company
or any of its subsidiaries or (ii) conflict with, or constitute a default or
breach (or an event which with notice or lapse of time or both would become a
default or breach) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, to the extent that
such violations conflict, default or right would not reasonably be expected to
have a Material Adverse Effect.

          (j)      Material Changes. Since the date of the latest audited
financial statements included within the SEC Filings, except as specifically
disclosed in a subsequent SEC Filing filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate (as defined in Rule 144 under the 1933 Act), except pursuant to
existing Company stock option plans.

5

--------------------------------------------------------------------------------




          (k)      Private Placement. The offer and issuance of the Securities
to the Subscriber is being made pursuant to the exemptions from the registration
provisions of the 1933 Act afforded by Section 4(2) and 4(6) of the 1933 Act and
Rule 506 of Regulation D promulgated thereunder. Assuming the accuracy of the
Subscribers’ representations and warranties set forth in Section 3 hereof, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Subscribers as contemplated hereby. Neither the
Company nor any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general advertising.
The Company has offered the Securities for sale only to the Subscribers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

          (l)      Correctness of Representations. The Company represents that
the foregoing representations and warranties are true and correct as of the date
hereof in all material respects and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date (as hereinafter defined), shall be true
and correct in all material respects as of the Closing Date.

          5.       Regulation D Offering. The offer and issuance of the
Securities to the Subscriber is being made pursuant to the exemptions from the
registration provisions of the 1933 Act afforded by Section 4(2) and 4(6) of the
1933 Act and Rule 506 of Regulation D promulgated there under.

          6.       Transfer, Listing and Registration.

          (a)      Transfers. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company, or to an Affiliate (as defined in Rule 144 under the
1933 Act) of a Subscriber, or by will or by the laws of descent or distribution,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act. As a condition of transfer, any transferee shall agree in writing to
be subject to the obligations of a Subscriber to this Agreement.

          (b)      Legends. Each Subscriber and agrees to the imprinting, so
long as is required by this Section 6, of a legend on the Shares and the Warrant
Shares in substantially the following form:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE
> > SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
> > HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
> > EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND IN COMPLIANCE

6

--------------------------------------------------------------------------------




> > WITH ANY APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION WHICH IS
> > EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
> > LAWS.”

          In addition, each Subscriber agrees to the imprinting, so long as is
required by this Section 6, of a legend on the Warrants, in substantially the
following form:

> > “NEITHER THIS WARRANT NOR THE COMMON STOCK WHICH MAY BE ACQUIRED UPON THE
> > EXERCISE HEREOF, AS OF THE DATE OF ISSUANCE HEREOF, HAS BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
> > SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
> > PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
> > AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND IN COMPLIANCE WITH ANY
> > APPLICABLE STATE SECURITIES LAW, OR IN A TRANSACTION WHICH IS EXEMPT FROM
> > REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

          (c)      Certificates. The Company agrees to reissue certificates
evidencing the Securities without the legend set forth in Section 6(b) if at
such time, prior to making any transfer of any such Securities, such holder
thereof shall give written notice to the Company describing the manner and terms
of such transfer and removal as the Company may reasonably request. Such
transfer and removal will only be effected, (i) while a registration statement
covering the resale of such security is effective under the 1933 Act, or (ii)
following any resale of such Securities pursuant to Rule 144, or (iii) if such
Securities are eligible for resale under Rule 144, or (iv) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC).

          (d)      Acknowledgement. Each Subscriber agrees that the removal of
the restrictive legend from certificates representing Securities as set forth in
this Section 6 is predicated upon the Company’s reliance that the Subscriber
will sell any Securities pursuant to either the registration requirements of the
1933 Act, including any applicable prospectus delivery requirements, or an
exemption there from.

          (e)      Listing. The Company covenants and agrees with each
Subscriber that as soon as practicable it will file an application with the NYSE
Alternext US to list the Shares and the Warrant Shares in the time and manner
required by the rules of the NYSE Alternext US, and will use its best efforts to
prosecute such application to effectiveness.

7

--------------------------------------------------------------------------------




          (f)      Registration.

                            (1) The Company covenants and agrees with each
Subscriber that on or before [45]th day after the Closing Date, (the “Filing
Date”), the Company shall prepare and file with the Commission a Registration
Statement covering the resale of the Common Stock including the Common Stock
underlying the Warrants (the “Registrable Securities”) for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3. The Company shall use its best commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than 120 days from Closing Date, (the “Effective Date”) and to
keep the Registration Statement continuously effective under the Securities Act
until the date which is the earlier date of when (i) all Registrable Securities
have been sold or (ii) all Registrable Securities may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders .

                            (2) If, unless due to a fault of a Subscriber (i) a
Registration Statement is not filed on or prior to the Filing Date, or (ii) a
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission on or before the Effective Date, (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i) or
(ii) the date on which such Event occurs being referred to as “Event Date”),
then in addition to any other rights the Subscribers may have hereunder or under
applicable law, for all or part of each 30-calendar day period in which any
Event remains uncured, the Company shall pay to each Subscriber an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid by such Subscriber pursuant to this Subscription
Agreement for any Registrable Securities then held by such Subscriber that are
not otherwise eligible for resale, subject to an overall limit of partial
liquidated damages in the aggregate of 6% of the aggregate purchase price paid
by such Subscriber provided, however, that (a) in the case of (ii), if the
Commission does not declare the Registration Statement effective on or before
the Effectiveness Date, or (b), if the Commission allows the Registration
Statement to be declared effective at any time before or after the Effectiveness
Date, subject to the withdrawal of certain Registrable Securities from the
Registration Statement, and the reason for (a) or (b) is the SEC’s determination
that (x) the offering of any of the Registrable Securities constitutes a primary
offering of securities by the Company, (y) Rule 415 may not be relied upon for
the registration of any or all of the Registrable Securities, and/or (z) a
holder of any Registrable Securities must be named as an underwriter, the
Subscribers understand and agree that the Company may reduce, on a pro rata
basis, the total number of Registrable Securities to be registered on behalf of
each such Subscriber, beginning with the Conversion Shares, and the failure to
include such Registrable Securities in any Registration Statement shall not
constitute an Event and the Company shall not be required to pay any partial
liquidated damages as described above. However, the Company agrees to make its
best commercially reasonable efforts to file a registration statement with
respect to any Registrable Securities belonging to any such affected Subscriber
as soon as practicable thereafter. The partial liquidated damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event.

8

--------------------------------------------------------------------------------




          7.       Conditions Precedent to Obligations of the Company. The
obligations of the Company are subject to the fulfillment prior to or on the
Closing Date of the following conditions any of which may be waived by the
Company in writing:

          (a)      all representations and warranties of the Subscriber
contained in this Agreement shall be true and correct in all respects as of the
Closing Date with the same effect as though such representations and warranties
had been made on or as of such date; and

          (b)      all agreements and covenants of the Subscriber to be
performed or complied with on or prior to the Closing Date have in all material
respects been so performed or complied with.

          (c)      the Company shall have received subscriptions for the Minimum
Amount.

          8.       Conditions Precedent to Obligations of the Subscriber. The
obligations of the Subscriber are subject to the fulfillment prior to or on the
Closing Date of the following conditions any of which may be waived by the
Subscriber in writing:

          (a)      all representations and warranties of the Company contained
in this Agreement shall be true and correct in all respects as of the Closing
Date with the same effect as though such representations and warranties had been
made on or as of such date;

          (b)      all obligations, agreements and covenants of the Company to
be performed or complied with on or prior to the Closing Date shall have, in all
respects been so performed or complied with; and

          (c)      the Company shall have received subscriptions for the Minimum
Amount.

          9.       Indemnity. The Company shall indemnify and hold harmless each
Subscriber, and their respective directors, officers, shareholders, members,
managers, and heirs and assigns from and against any and all damages,
liabilities, obligations, penalties, fines, judgments, claims, deficiencies,
losses, costs, expenses (including, without limitation, reasonable attorneys’
fees) and assessments arising out of, resulting from, or in any way related to a
breach of, or the failure to perform or satisfy any of, the representations,
warranties, covenants and agreements made by the Company in this Agreement or in
any Collateral Agreement delivered by the Company pursuant hereto.

          10.     Stockholder Lock-up

The Stockholders of the Company listed on the signature page hereof, namely
Wexus Capital, LLC, Joab Capital, LLC and EFH Partners, LLC, each agree that
until the expiration of 30 days following the earlier of the Effective Date of
the Registration Statement provided for above or 30 days after all of the shares
of Common Stock sold to the Subscribers hereunder, excluding for the purposes of
this paragraph shares of Common Stock underlying the Warrants, are saleable
under Rule 144 without limitation, each will not sell any shares of Common Stock
in market transactions or sell, transfer or assign any shares of Common Stock to
any other person who intends to sell such shares in market transactions during
that time period.

9

--------------------------------------------------------------------------------




          11.     Miscellaneous.

          (a)      Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Jesup & Lamont, Inc.,
2170 West State Road 434, Suite 100, Longwood, Florida 32779, Attention: Chief
Financial Officer, telecopier: (407) 551-4886, with a copy to: Morse, Zelnick,
Rose & Lander, LLP, 405 Park Avenue, Suite 1401, New York, New York 10022,
Attention: Stephen Zelnick, telecopier: (212) 838-9190, (ii) if to the
Subscriber to: the address and telecopier number indicated on the signature
pages hereto.

          (b)      Closing. The consummation of the transactions contemplated
herein (the “Closing”) shall take place at the offices of Morse, Zelnick, Rose &
Lander, New York, New York, upon receipt of good funds at the account designated
by the Company (“Closing Date”). If the Minimum Amount is not raised, all funds
received from each Subscriber will be returned without interest, penalty,
expense or deduction, and this Subscription Agreement and all other documents
executed by the Subscribers shall thereafter be of no further force or effect.
If any subscription is rejected in part, and in any order, the funds for the
rejected portion of such subscription will be returned without interest,
penalty, expense or deduction, and this Subscription Agreement will continue in
full force and effect with respect to the part of the subscription that was
accepted.

           (c)      Entire Agreement; Assignment. This Agreement and the other
Transaction Documents represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by the Company and the Subscriber. Neither the Company nor the
Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Subscriber. The Subscriber may assign any or all of its rights hereunder to
any person in connection with a transfer of any Security to such person,
provided such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the Subscriber.

          (d)      Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one

10

--------------------------------------------------------------------------------




and the same instrument. This Agreement may be executed by facsimile signature
and delivered by facsimile transmission.

          (e)      Law Governing this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of laws. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York. The parties and the individuals
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

          (f)      Equitable Adjustment. The Securities and the purchase prices
of Securities being purchased hereunder shall be equitably adjusted to offset
the effect of stock splits, stock dividends, and distributions of property or
equity interests of the Company to its shareholders occurring between the date
of this Agreement and the Closing Date.

(Signature Pages Follow)

 

 

 

 

 

 

11

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Subscription
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

JESUP & LAMONT, INC.   Address for Notice:  
By:__________________________________________       2170 West State Road 434    
 Name:   Suite 100       Title:   Longwood, Florida 32779     Facsimile: (407)
551-4886     Attention: Chief Financial Officer


With a copy to (which shall not constitute notice):
Morse, Zelnick, Rose & Lander, LLP
405 Park Avenue, Suite 1401,
New York, New York 10022
Attention: Stephen Zelnick
Facsimile: (212) 838-9190

Stockholders Wexus Capital, LLC   by:__________________________________        
       Alan Weichselbaum   Joab Capital, LLC  
by:__________________________________                James Fellus   EFH
partners, LLC by:__________________________________                Steven
Rabinovici, Managing Partner


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

12

--------------------------------------------------------------------------------




PURCHASER SIGNATURE PAGES TO JLI SUBSCRIPTION AGREEMENT

          IN WITNESS WHEREOF, the undersigned have caused this Subscription
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser:
________________________________________________________________   Signature of
Authorized Signatory of Purchaser: ___________________________________________  
Name of Authorized Signatory:
___________________________________________________________   Title of
Authorized Signatory:
____________________________________________________________   Email Address of
Purchaser: _________________________________________________________   Facsimile
Number of Purchaser: ________________________________________________________


 

Address for Notice of Purchaser:

 

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

Subscription Amount: $_______________

 

 

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

13

--------------------------------------------------------------------------------